UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1299


DAVID SESAY,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 20, 2013                 Decided:   September 5, 2013


Before KING and    DAVIS,   Circuit   Judges,     and   HAMILTON,   Senior
Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.    Stuart F. Delery, Acting Assistant
Attorney General, William C. Peachey, Assistant Director,
Jonathan Robbins, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              David Sesay, a native and citizen of Sierra Leone,

petitions       for     review        of    the    Board         of    Immigration         Appeals’

(“Board”) order denying his motion for remand and dismissing his

appeal of the immigration judge’s (“IJ”) order denying Sesay’s

application for protection under the Convention Against Torture

(“CAT”).        The Attorney General argues that we lack jurisdiction

to   review     the     claims       advanced          by    Sesay     because       he    has     been

convicted       of     an       aggravated      felony        and     does     not    assert       any

reviewable constitutional claim or question of law.

              Under         8    U.S.C.     §   1252(a)(2)(C)           (2006),       this       court

generally       lacks           jurisdiction       to       review     the    final        order    of

removal    of     an    alien        convicted         of    certain     enumerated          crimes,

including       an    aggravated           felony.          We   retain       jurisdiction         “to

review    factual       determinations             that       trigger        the    jurisdiction-

stripping       provision           [in     § 1252(a)(2)(C)],                such     as     whether

[Sesay] [i]s an alien and whether []he has been convicted of an

aggravated felony.”                 Ramtulla v. Ashcroft, 301 F.3d 202, 203

(4th     Cir.    2002).             But     once       these     two    determinations             are

confirmed,       we         may     review      only         “constitutional          claims        or

questions of law” raised in an appropriate petition for review.

8 U.S.C. § 1252(a)(2)(D) (2006); see Turkson v. Holder, 667 F.3d

523, 527 (4th Cir. 2012).



                                                   2
            Sesay concedes that he is an alien and that he has

been convicted of an aggravated felony.                         Having reviewed the

record, we conclude that we lack jurisdiction to review Sesay’s

petition because he has failed to assert a question of law or a

constitutional     claim       that   falls       within       the    §    1252(a)(2)(D)

exception.

            As   we     have     explained,           the     jurisdiction-stripping

provisions of § 1252(a)(2)(C) bar us from reviewing, in cases

where an alien has been convicted of an aggravated felony, any

of the Board’s factual determinations.                      Saintha v. Mukasey, 516

F.3d 243, 248 (4th Cir. 2008).                 A factual determination is any

determination     that     we     would    review           under    the    “substantial

evidence”    standard.          Id.   at   249.         And    because      the   Board’s

conclusion that Sesay would not likely face torture upon his

return to Sierra Leone is a decision that we would review only

to determine if it was supported by substantial evidence, the

Board’s   “CAT   determination        here      is    properly        characterized    as

factual, not legal, in nature.”                Id. at 250.           We therefore lack

authority to review it.

            Section 1252(a)(2)(C)’s             prohibition          against   reviewing

final orders of removal when the alien is removable for having

been convicted of an aggravated felony extends to denials of

motions to reopen and motions to remand.                            See Bracamontes v.

Holder,   675    F.3d    380,     389-90       (4th    Cir.     2012);      Esquivel   v.

                                           3
Mukasey, 543 F.3d 919, 923 (7th Cir. 2008); see also Larngar v.

Holder, 562 F.3d 71, 75 (1st Cir. 2009); Hanan v. Mukasey, 519

F.3d 760, 763 (8th Cir. 2008); Cruz v. Attorney Gen., 452 F.3d

240, 246 (3d Cir. 2006); Obioha v. Gonzales, 431 F.3d 400, 406-

08 (4th Cir. 2005); Durant v. INS, 393 F.3d 113, 115-16 (2d Cir.

2004).     Because Sesay’s assertions touching the Board’s denial

of his motion to remand do not raise a constitutional claim or

legal question, we have no authority to review them, either.

            Accordingly, we dismiss the petition for review.              We

dispense    with    oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the    materials    before

this court and argument would not aid the decisional process.



                                                         PETITION DISMISSED




                                      4